OFFICE OF THE ATTORNEY GENERAL OFTEXAS
                                   AUSTIN                         /

gp*u,0.MAWN
 m-” .slmm4A

          Hon. Andrew J. Hiakey
          CWXty Auditor
          VfetorlaCounty
          Victoria,
          Deer sirr




                                            mahtenanoe ruxb
                                            ottex ddan a
                                             non a brlUge,




                             18 ft the duty of the COUntP Or

                 tOhereis no mEtint8nana8runa ror such
                 age district?".
                    *The statutesprwtd~ ror tb elwe4.;ica
                                                       of
                 drainage co~~siwik~~       miele   8819, or lx
Bon.

       Um@ thereoftheir appolntmant
                                  by the coin-
       mxs&cncr6' court hrtlole 88%     Other pro-
       ~lalane replate the drainace oo.xcIssionere
       tsm   OS 0rri00, mi0it3 ~19, thir aa]nr-
       fee. U&O their oath of offloe, Artlele
       8d,   odoldl bon68,Artlolt8124anG their
       organlzsticm, Mtlols 8123*
           *It is the duty or the dralnage oomldr
       olonors to appoint a omipetantoivil en&mr,
       who ehallmk~ the neoeseary mapa, proilles,
                        for the l.mproveziontD
                                             eon-
       t"",$%i? %?ft Is their dut to keep the
       OanalD aitohem,eta., in l-e PA     They hatie
       &ancraI authority to aqt3nlee aid oontrol
       the oamtru;if&       raiatennanosof them
       wo r k &         l  . They wy oonstruot
       naoesearyrailwayand road oulvcrts. art&
       01~8160 and 8161. t + * * (l.6?8% hr.            pap*
       73e-s.)
        mtlole'8161, RevisedCivil Statutse of Tex-
as, read0 a8 tollown:
           ~heaopluiasl~aniareauthor~zad~d
       WQuiroa to bidlla all neooesary&id&es and
       oulmrte aoroab and over all oanals, drains,
       ditohee,lateralsand levseoooodm~otbd
       haremCer rhenorerthe mum orosa a aounty
        or pLbllo mad, ml ohallpay ror sam out
        oi the drainage fUnAea
                  The   tern aooxmi8sloner5a as used in Artiole
6161 r8rcr6 to Craln~e 0omlesloaerD mentlocsO in
the premxlizq srtlolesor the WIW chapter.
                  7 TBf* Jur., seotion7, p*p* 964-6-6,in P.rt,
roads as followar
                  The
                 lf&alatIWe hm ao~ferlwd the poW7'
        to oonstmof briQo8 ~20n        0r the pelf-
        tloal~6 addnl8tmtlve sub& ltdLy
                                      tialms or the
        t&ate ‘Wln~lu&Qag the goyerdng LvUY Or a
        muaio~pallty, the board or alderzm or a
        tom or rlllage, f'resh-uatureupp4 dlstriote,
        18~80 lmp3vement alstriotr, water inprovo-
    P      di8trlot8, and tho ooml~slocerr oourt
    0r   a oounty*
       'cpht~
            oomis5loners oourt 1s authorized
    to oonstrwt bridges aoross or under anf
    railroad rl ht or way, and over any eawl,
    lovea, ato g , eta., to sdopt rsgulatlon8
    $or the removal or obstruotlons rrca trldgce,
    amlto rogdate the tonnago 0r V8k101OS UO-
    In& brld@er * * l
       Wider  th le g o ner a l pwer it is not to
    be doubted that a goneral dlsors'.lon    1s met-
    ed in the rembers of the oaaciisoimeis oourt
    to btcridne w!xin an& where brl&&en 6hall be
    oonetruotod in tholroounty, and ln ewh oam
    no individual oltlzonor group 0r oitlzsnr
    O&Ii OOnpiaiIA Of &XIIhOm3t   ofrOX%   t0 6XVOiciti
    the peer and duty 80 glvan. 'Rhersan ir-
    rigation oand oompaay upon whloh the ata%
    uta lmpoeaa the duty to keep a bride  In
    rewir faila to Co ao, the oounty may a9Jm
    the neostlsarprepairsand then reoover the
    mm from the one UDO~ whom the duty reDted.
    The oouxty is not in the msitlon ci a mere
    volunteer. but hae tba PrimnrP duty of mainm
     alai or oauslafzto be maintainedit
    pbll~roada and bridmsr and 1s not dllev-
    ed 0r 1tr duty to the sub110 by ths raot

    ~~~~~~~~~~~~~~C~~~~~~
    S.N. 943.
         YOU are, therefore, rqs?eotiuUp advised          that
it f# the OpiXiOn Of thiS &3part%;icnt
                                    th%t it ir, th0
duty 0r the dralmgs dlatrlotto    leoe or rspedr
hAdge8 over drainagetilstrlot&it0
                               "go 8.
         You are rurthar rsspeottully a(hS.nedthat         it
la the opinion ort!iladepartmnt, that if the drain-
age dietriot  faila cc refusosid this respect, than,
ia that srent, the oowtp ehodb replaoe or repair
bridge8on its publlo roads over oaid Cralna6e ditches.
                                                       98
                                                        99



Bon. ,admu J. 'ilokey,pa&O 4

        You arc Surther resgeotftil adolaedthed ii
the oountp cake8 the nooeseary ropa L (I or rsplaoe-
aante, the oountp map rcoover the mai 8xgeaCed f%om
tho 4ralrm.q dlstrlot.
        TI?Ustlnethat thl8 84tl8i4Ot~ily   cn~?~lerl
your inqufry, we 4r8




,jg&jqw JUL 29, 19%